DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GEBR HENNIG GMBH, JP S61-144493  (GMBH).
Regarding claim 1, GMBH discloses a wheel train device comprising: a dial plate having a display area provided between a central portion of the dial plate and an outer peripheral portion of the dial plate (Fig 2 shows dial plate at 12); a wheel train section comprising: a pointer wheel (13) to which a pointer (3c) that moves above the display area is attached; and an intermediate wheel (9) configured to rotate the pointer wheel; and a supporting member (6) configured to support the wheel train section in an area corresponding to the display area, wherein the supporting member defines a plurality of shaft attachment holes (6a, 6b) which are provided in a plurality of positions of the supporting member (Fig 1, 6a, 6b) and to which the pointer wheel is selectively attached (Fig 1 shows 13 attached), and wherein the pointer wheel is configured to be attached to a first shaft attachment hole of the plurality of shaft attachment holes to engage with 
Regarding claim 2, GMBH discloses the intermediate wheel is configured to transmit rotation of a motor (abstract) to the pointer wheel to rotate the pointer wheel (Figure 2 shows the going train configured to transmit the rotation), and wherein the plurality of shaft attachment holes (6a, 6b) are provided in a circumference centered at a rotation center of the intermediate wheel (Fig 1).
Regarding claims 3 and 4, GMBH discloses wherein a main display area is provided in the central portion of the dial plate (3a, 3b are considered central), wherein the display area is a sub-display area, and wherein the pointer is a sub-pointer which moves in the sub-display area (3c is a sub area as shown in Figure 2).
Regarding claims 5 and 6, GMBH discloses wherein a display form of the sub-display area varies in accordance with an attachment of the pointer wheel to the first shaft attachment hole and with an attachment of the pointer wheel to the second shaft attachment hole.
Regarding claim 7, GMBH discloses a timepiece comprising the wheel train device according to claim 1 (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over GMBH in view of Hirano et al, US 2006/0140057.
GMBH does not explicitly disclose different angular ranges.
Hirano discloses timepiece including wherein the pointer wheel, when selectively attached to the first shaft attachment hole, provides a first angular range of movement to the pointer, and, when selectively attached to the second shaft attachment hole of the plurality of shaft attachment holes, provides a second angular range of movement to the pointer different from the first angular range of movement (see Figure 10, which illustrate different shaft attachment holes can have different range of movements, full circle vs retrograde for the 9 o’clock and 10 o’clock shaft attachment holes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify GMBH to adjust the angular range of movement of the pointer based on the shaft attachment hole for the reason that the selected position may have more or less space to work with depending on the physical location on the dial and because the substitution of one known element, a retrograde display as taught by Hirano, in place of a full circle would have yielded predictable results.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844     

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833